NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-5682-17T4

MICHAEL LALLEY,

          Petitioner-Appellant,

v.

BOARD OF TRUSTEES,
POLICE AND FIREMEN'S
RETIREMENT SYSTEM,

     Respondent-Respondent.
____________________________

                   Submitted December 9, 2019 – Decided December 27, 2019

                   Before Judges Sumners and Geiger.

                   On appeal from the Board of Trustees of the Police and
                   Firemen's Retirement System, Department of the
                   Treasury, PFRS No. 3-66911.

                   Feeley & LaRocca, LLC, attorneys for appellant (Pablo
                   N. Blanco, of counsel and on the brief; John Daniel
                   Feeley, on the brief).

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent (Melissa H. Raksa, Assistant Attorney
                   General, of counsel; Jeffrey David Padgett, Deputy
                   Attorney General, on the brief).
PER CURIAM

      Michael Lalley appeals from a May 14, 2018 final decision of the Board

of Trustees (Board) of the Police and Firemen's Retirement System (PFRS),

which found that, due to misconduct, Lalley forfeited his entire pension service

credit. We affirm.

                                         I.

      This appeal arises from the following facts. Lalley was hired as a police

officer by the City of Newark Police Department in September 1990 and

enrolled in the PFRS on October 1, 1990. He was assigned first to patrol and

spent a major portion of his career in its Narcotics Division.         He was

subsequently promoted to Sergeant. During his tenure in the Narcotics Division,

Lalley assisted the United States Drug Enforcement Administration with

investigations at both the federal and state level.

      In early 2010, Lalley was approached by agents of the Federal Bureau of

Investigation (FBI), seeking his cooperation with an investigation of fellow

members of the Newark Police Department. Lalley declined to cooperate in the

investigation. Unbeknownst to Lalley, during the same time period, the FBI was

also investigating Lalley's sexual relations with M.H., who was then seventeen




                                                                        A-5682-17T4
                                         2
years old, and other minors in the mid-1990s. Lalley became aware that the FBI

had spoken to M.H. and would contact him again.

      In an interview on January 11, 2010, M.H. informed the FBI that Lalley

had called him on January 4, 2010 and instructed him to "lie for [Lalley]." M.H.

also stated that Lalley had paid him for sexual acts while M.H. was a minor and

that their sexual relations went on for approximately two years at a frequency of

one or two encounters per week.

      On January 12, 2010, Lalley called M.H. During the conversation, which

was consensually recorded, Lalley again instructed M.H. to lie to the FBI about

their past sexual relationship. Lalley told M.H.: "They don't know nothing

about me and you. But you gotta back that up if they ask do you—Did you ever

have sex with me? No. Right?"

      On January 19, 2010, Lalley called M.H. a third time and again instructed

M.H. to conceal their prior sexual relations. The consensually recorded phone

call included the following conversation:

            M.H.: And you're telling me to tell them I was
            [nineteen] but, like when I met you, I was [seventeen],
            bro. I can't lie to them.

                  ....

            Lalley: [T]hey can't prove you're lying. You're not
            lying.

                                                                         A-5682-17T4
                                       3
                  ....

            Lalley: I would say you—maybe you were [eighteen].
            . . . You was over [eighteen] though, you know?

            M.H.: I doubt it. . . . I was younger than that . . . when
            I got out of high school, I was [seventeen].

            Lalley: [B]ut . . . what I'm saying is, the thing is you
            gotta say you was over [eighteen].

      On January 22, 2010, Lalley urged M.H. to meet with him in person to

discuss M.H.'s statements to the FBI. He told M.H., "You gotta do this okay. I

got kids, you got kids so. You know what I'm saying? We gotta meet!"

Throughout the conversation, Lalley repeatedly stated that no sexual acts with

M.H. occurred and that M.H. should tell the "truth" to the FBI.

      On February 16, 2010, the FBI filed a criminal complaint against Lalley,

charging him with obstruction of justice and witness tampering based upon his

recorded statements to M.H. Lalley was subsequently indicted by a federal

grand jury. In December 2010, Lalley entered into a plea agreement with the

United States Attorney's Office.

      On January 10, 2011, Lalley pleaded guilty to one count of obstruction of

justice by attempting to tamper with a witness with intent to hinder, delay, and

prevent the communication of information to a law enforcement officer relating

to the commission of a federal offenses, in violation of 18 U.S.C. § 1512(b)(2),

                                                                         A-5682-17T4
                                        4
(3) (2018). During the plea colloquy, Lalley made the following admissions as

part of the factual basis for his plea:

             Mr. Gramicconi: 1 Mr. Lalley, from at least in or about
             January 2010 to the present, were you employed as a
             sergeant with the Newark Police Department?

             [Lalley]: Yes.

             Mr. Gramicconi: During that time were you aware that
             the [FBI] was conducting a federal investigation into
             criminal conduct allegedly committed by certain
             members of the Newark Police Department including
             yourself?

             [Lalley]: Yes.

             Mr. Gramicconi: Were you also aware that the
             investigation concerned among other things,
             allegations that you had sexual contacts with an
             individual identified by the initial M.H., who at the time
             was a minor, that is approximately [seventeen] years
             old?

             [Lalley]: Yes.

             Mr. Gramicconi: On the dates of January 12th, 19th,
             and 22nd, of 2010, . . . did you speak to M.H. several
             times regarding M.H.'s communications with the FBI?

             [Lalley]: Yes.

                   ....


1
  Gramiccioni was one of the two Assistant U.S. Attorneys appearing for the
Government.
                                                                          A-5682-17T4
                                          5
              Mr. Gramicconi: During these conversations did you
              attempt to persuade M.H. to conceal your past sexual
              relationship with M.H. by asking M.H. to tell the FBI
              that M.H. was over [eighteen] years old at the time?

              [Lalley]: Yes.

              Mr. Gramicconi: In doing so, did you intend to impede
              the FBI's investigation into the possible commission of
              federal offenses allegedly committed by you, based on
              your relationship with M.H.?

              [Lalley]: Yes.

              Mr. Gramicconi: Did you know what you were doing
              was against the law?

              [Lalley]: Yes.

        On the same day he pleaded guilty, Lalley received notice of disciplinary

action based upon: conviction of a crime, N.J.A.C. 4A:2-2.3(a)(5); conduct

unbecoming a public employee, N.J.A.C. 4A:2-2.3(a)(6); and neglect of duty,

N.J.A.C. 4A:2-2.3(a)(7). He was terminated from employment by the Newark

Police Department effective January 10, 2011.2

        During the subsequent sentencing hearing before Judge Peter G. Sheridan,

Lalley stated he took "full responsibility for [his] actions in trying to conceal an

embarrassing period in [his] life." He stated he "would like to apologize to the



2
    There is no indication in the record that Lalley contested his termination.
                                                                            A-5682-17T4
                                          6
men and women of the Newark Police Department, on which [he] brought shame

and dishonor, in a department which [he] was proud to serve for [twenty] years."

      Judge Sheridan took in account Lalley's position as a police officer when

rendering his sentence:

            [O]bstruction of justice, especially by a police officer,
            is a very substantial and heinous crime. In the court
            system we rely upon the truthfulness and the work of
            the police officers every day, and their work is essential
            to the judiciary being able to proceed on cases, and to
            keep and maintain justice in our society.

                  So, for a police officer to hinder a prosecution or
            an investigation in a way that Mr. Lalley has, is a
            substantial disruption. And when he talks about
            embarrassment, . . . he embarrassed the entire police
            force by obstructing justice in this case.

                  ....

                  So, for [ten] or [twelve] days, Mr. Lalley was
            attempting to influence and hinder the federal
            investigation of the Newark police force as it applied to
            him. To me that's a very substantial offense. And
            despite [defense counsel's plea], that crime deserves
            punishment and that punishment must be served in
            prison.

                  ....

                   But in this case where the police officer obstructs
            justice, that's a betrayal of the faith and trust that we
            give our police officers every day.



                                                                         A-5682-17T4
                                        7
Judge Sheridan sentenced Lalley to a sixteen-month prison term followed by

three years of supervised release. 3

        While the criminal charges were pending, Lalley applied for a service

retirement with twenty years of credit. On June 10, 2013, the Board determined

that, based on its consideration of the factors enumerated in N.J.S.A. 43:1-3,

Lalley's entire PFRS service and salary credit should be forfeited due to his

"dishonorable service." The Board found that total forfeiture was appropriate

due to:     the nature of the misconduct or crime, including the gravity or

substantiality of the offense (factor seven); the "[d]irect relationship between"

the misconduct and Mr. Lalley's "public duties as a law enforcement officer"

(factor eight); and his "[h]igh degree of moral turpitude" (factor nine). The

Board concluded that:

              starting from 1991 through at least 1999, Mr. Lalley
              had engaged in sexually explicit acts with minors
              ranging in ages eight to [seventeen]. In 2010, Mr.
              Lalley tried to conceal his illegal conduct by instructing
              his former victims to lie to the FBI regarding their
              previous sexual relationship. Mr. Lalley attempted to
              corruptly persuade his victim to conceal his past sexual
              relationships from the FBI with intent to hinder, delay
              and prevent the communication with the FBI which is
              considered a federal offense.



3
    We find no indication that Lalley appealed his federal conviction or sentence.
                                                                           A-5682-17T4
                                          8
                   As a law enforcement officer, Mr. Lalley violated
            the public trust by his actions. He also corrupted the
            lives of minors with his flagrant disregard for the laws
            that he was sworn to uphold. . . .

                   Mr. Lalley was enrolled in the PFRS on October
            1, 1990, and the criminal misconduct commenced in
            1991 (a few months after he became a law enforcement
            officer). Mr. Lalley engaged in this misconduct for
            nearly his entire career as a police officer/sergeant for
            the City of Newark. Consequently, the Board found
            Mr. Lalley's criminal misconduct to be highly
            egregious and an extraordinary degree of moral
            turpitude.

      Lalley appealed and the Board referred the matter to the Office of

Administrative Law for a hearing before an Administrative Law Judge (ALJ).

Lalley was the only witness at the hearing. In addition to certain facts that were

stipulated, the balance of the record consisted of exhibits placed in evidence.

      The ALJ found that, "[b]ased on Lalley's admitted conversations with

M.H., his admissions during his plea allocution, as well as [Judge] Sheridan's

determination that M.H. was seventeen when the sexual contact occurred, . . .

Lalley had sexual contact with a seventeen-year-old minor." The ALJ further

found that the sexual contact between Lalley and M.H. "occurred no earlier than

1994" "while Lalley was employed as a police officer." The ALJ concluded

there was no competent evidence in the record to prove "that the sexual contact

occurred during [Lalley's] exercise of duties as a police officer."

                                                                          A-5682-17T4
                                        9
        The ALJ further found that Lalley "obstructed justice to avoid criminal

charges" "over a period of two months in 2010."

        The ALJ concluded that the first six Uricoli4 factors were not in dispute.

Lalley served as a police officer for twenty years; his pension was vested. He

"was dismissed from the force after he pled guilty to the federal charge."

Similarly, factors ten and eleven were not in dispute. Thus, factors seven, eight,

and nine were critical to determining whether pension forfeiture should be

partial or total.

        As to factor seven (nature of the misconduct or crime, including the

gravity of the offense), the ALJ found that "[o]bstruction of justice and sexual

contact with a minor are grave offenses. Obstruction of justice is entirely

contrary to the reliance placed on police officers to be truthful and uphold the

integrity of police work.       Likewise, sexual acts with a minor are acts of

substantial moral turpitude."

        As to factor eight (relationship between the misconduct and the member's

public duties), the ALJ found no residuum of competent evidence to prove

Lalley's misconduct involved "his official duties as a police officer although it

occurred during his tenure as a police officer."   Nevertheless, "[t]o the extent .


4
    Uricoli v. Bd. of Trs., Police & Firemen’s Ret. Sys., 91 N.J. 62, 77-78 (1982).
                                                                           A-5682-17T4
                                        10
. . that cooperation and truthfulness in the conduct of a federal investigation is

part of a police officer's duties, his obstruction of justice does impact on those

responsibilities."

      Finally, as to factor nine (quality of moral turpitude or degree of

culpability, including motives), the ALJ found that "[o]bstruction of justice to

conceal a relationship with a seventeen-year-old [minor] is misconduct

demonstrating substantial moral turpitude.      Lalley was motivated to avoid

criminal charges for himself as well as to avoid embarrassment for himself and

his family. In doing so he betrayed the public trust."

      The ALJ concluded total forfeiture was appropriate because Lalley's

"egregious" misconduct were "acts of moral turpitude and evince a betrayal of

the high standard of conduct expected of police officers." The Board adopted

the ALJ's Initial Decision affirming total forfeiture of Lalley's PFRS

membership service due to dishonorable service. This appeal followed.

      Lalley raises a single point for our consideration:

             I. LALLEY IS ENTITLED TO THE PROCESSING
             OF HIS RETIREMENT APPLICATION BECAUSE
             THE    PENALTY    OF   FORFEITURE   WAS
             EXCESSIVE UNDER THE CIRCUMSTANCES
             SINCE THE MISCONDUCT WAS UNRELATED TO
             HIS OFFICIAL DUTIES AND TOOK PLACE AFTER
             OVER TWENTY YEARS OF HONORABLE
             SERVICE.

                                                                          A-5682-17T4
                                       11
                                        II.

      The scope of our review in an appeal from a final decision of an

administrative agency is limited. Russo v. Bd. of Trs., Police & Firemen's Ret.

Sys., 206 N.J. 14, 27 (2011) (citing In re Herrmann, 192 N.J. 19, 27 (2007)).

The agency's decision should be upheld "unless there is a clear showing that it

is arbitrary, capricious, or unreasonable, or that it lacks fair support in the

record." Ibid. (quoting Herrmann, 192 N.J. at 27-28). In light of the deference

applied to such determinations, when an appellate court reviews administrative

sanctions, "the test . . . is 'whether such punishment is so disproportionate to the

offense, in light of all the circumstances, as to be shocking to one’s sense of

fairness.'" Herrmann, 192 N.J. at 28-29 (alteration in original) (quoting In re

Polk, 90 N.J. 550, 578 (1982)). Thus, while an appellate court must be vigilant

about not substituting its own judgment for that of an agency, Polk, 90 N.J. at

578, if the record reveals that the sanction is so disproportionate to the offense

committed, in light of all the circumstances, as to shock one's sense of fairness,

the sanction need not be affirmed.

      We are not, however, "bound by an agency's interpretation of a statute or

its determination of a strictly legal issue." Russo, 206 N.J. at 27 (quoting

Mayflower Sec. Co. v. Bureau of Sec., 64 N.J. 85, 93 (1973)). "[W]e apply de


                                                                            A-5682-17T4
                                        12
novo review to an agency's interpretation of a statute or case law." Ibid. (citing

Toll Bros., Inc. v. Twp. of W. Windsor, 173 N.J. 502, 549 (2002)).

                                       A.

      A public employee must provide "honorable service" to receive pension

or retirement benefits. N.J.S.A. 43:1-3(a) ("The receipt of a public pension or

retirement benefit is . . . expressly conditioned upon the rendering of honorable

service by a public officer or employee."); N.J.A.C. 17:1-6.1(a); see also

Corvelli v. Bd. of Trs., Police & Firemen's Ret. Sys., 130 N.J. 539, 550 (1992)

(noting all of New Jersey's public pension statutes have an implied requirement

of honorable service, and forfeiture can be ordered for employees who violate

that requirement). The Board is authorized to order forfeiture, in whole or in

part, "for misconduct occurring during the member's public service which

renders the member's service or part thereof dishonorable." N.J.S.A. 43:1-3(b);

N.J.A.C. 17:1-6.1(a), (c). Ordinarily, to require forfeiture of that portion of a

member's pension that accrued prior to the criminal activity, the Board must find

that the misconduct was related to the member's service. Masse v. Bd. of Trs.,

Pub. Emps.' Ret. Sys., 87 N.J. 252, 263 (1981). Nevertheless, forfeiture is not

limited to misconduct resulting in a criminal conviction. Corvelli, 130 N.J. at

552. Rather, "[t]he term 'honorable service' . . . is sufficiently generic to


                                                                          A-5682-17T4
                                       13
encompass a broad range of misconduct bearing on the forfeiture decision,

including but not limited to criminal conviction." Ibid.

      The forfeiture of a public employee's pension is governed by the factors

enumerated in Uricoli, 91 N.J. at 77-78, and subsequently codified in N.J.S.A.

43:1-3(c). The eleven factors are:

            (1) the member's length of service; (2) the basis for
            retirement; (3) the extent to which the member’s
            pension has vested; (4) the duties of the particular
            member; (5) the member's public employment history
            and record covered under the retirement system; (6) any
            other public employment or service; (7) the nature of
            the misconduct or crime, including the gravity or
            substantiality of the offense, whether it was a single or
            multiple offense and whether it was continuing or
            isolated; (8) the relationship between the misconduct
            and the member's public duties; (9) the quality of moral
            turpitude or the degree of guilt or culpability, including
            the member's motives and reasons, personal gain and
            similar considerations; (10) the availability and
            adequacy of other penal sanctions; and (11) other
            personal circumstances relating to the member which
            bear upon the justness of forfeiture.

            [N.J.S.A. 43:1-3(c).]

      The factors "must be balanced and then weighed in terms of the goals to

be achieved under the pension laws." Uricoli, 91 N.J. at 78. The Board may,

however, attribute more weight to factors seven, eight, and nine, when




                                                                         A-5682-17T4
                                       14
applicable. Corvelli, 130 N.J. at 552-53 (holding total pension forfeiture "was

justified . . . by application of Uricoli factors seven, eight, and nine").

                                         B.

      The Legislature has spoken on the serious nature of witness tampering. In

2007, it enacted N.J.S.A. 43:1-3.1. Subsection (a) provides in pertinent part:

             A person who holds or has held any public office,
             position, or employment, . . . who is convicted of any
             crime set forth in subsection b. of this section, or of a
             substantially similar offense under the laws of another
             state or the United States which would have been such
             a crime under the laws of this State, which crime or
             offense involves or touches such office, position or
             employment, shall forfeit all of the pension or
             retirement benefit earned as a member of any State . . .
             pension fund or retirement system in which he
             participated at the time of the commission of the
             offense and which covered the office, position or
             employment involved in the offense. As used in this
             section, a crime or offense that "involves or touches
             such office, position or employment" means that the
             crime or offense was related directly to the person's
             performance in, or circumstances flowing from, the
             specific public office or employment held by the
             person.

             [N.J.S.A. 43:1-3.1(a).]

Tampering with witnesses, in violation of N.J.S.A. 2C:28-5, is one of the

enumerated crimes to which subsection (a) applies. N.J.S.A. 43:1-3.1(b)(14).




                                                                              A-5682-17T4
                                        15
      Lalley was convicted of obstruction of justice through attempted witness

tampering, 18 U.S.C. § 1512(b)(2) and (3). That federal offense is substantially

similar to the crime of tampering with witnesses, N.J.S.A. 2C:28-5.           The

criminal conviction conclusively establishes his misconduct. Indeed, Lalley,

who pleaded guilty, does not deny committing the offense.

      Law enforcement officers are held to a higher standard of conduct than

other public employees and are obliged to act in a reasonable manner. In re

Phillips, 117 N.J. 567, 576-77 (1990). Law enforcement officers "must present

an image of personal integrity and dependability in order to have the respect of

the public." Twp. of Moorestown v. Armstrong, 89 N.J. Super. 560, 566 (App.

Div. 1965). "Every police officer has an inherent duty to obey the law" and

serve with "good faith, honesty, and integrity." State v. Stevens, 203 N.J. Super.

59, 65-66 (Law Div. 1984) (quoting Driscoll v. Burlington Bridge Co., 8 N.J.

433, 474-76 (1952)). This higher standard of conduct applies to the behavior of

law enforcement officers on or off-duty. Phillips, 117 N.J. at 577.

      Despite his twenty-year career as a Newark police officer, Lalley was

terminated from employment as a result of his witness tampering. He was

federally prosecuted, pleaded guilty to obstruction of justice by attempting to




                                                                          A-5682-17T4
                                       16
tamper with a witness, and was sentenced to federal prison followed by

supervised release. By any measure, his misconduct was egregious.

      Lalley's misconduct was also directly related to his employment as a

Newark police officer.      The FBI was investigating the Newark Police

Department, of which Lalley was a member. The investigation encompassed

Lalley's conduct of engaging in sexual relations with minors, including M.H.

When Lalley learned the FBI would be interviewing M.H, he repeatedly

attempted to tamper with M.H.'s statements to thwart the FBI's investigation.

      The "primary duty" of police officers "is to enforce and uphold the law."

Phillips, 117 N.J. at 576 (quoting Armstrong, 89 N.J. Super. at 566). Their

honesty and credibility are central to their role as law enforcement officers. As

recognized by Judge Sheridan, Lalley's conduct violated his oath of office,

undermined his ability to perform his duties, and tarnished the reputation of the

entire department. Moreover, his obstruction of justice was motivated by his

attempt to conceal his sexual relations with minors that occurred early on in his

career as a police officer. The victims of that conduct were children that Lalley

was sworn to protect.

      The ALJ's findings, which were adopted by the Board, are supported by

sufficient credible evidence in the record.    The ALJ carefully applied and


                                                                         A-5682-17T4
                                      17
weighed the Uricoli factors. Considering the totality of the circumstances, total

forfeiture of Lalley's pension credits was not arbitrary, capricious or

unreasonable. It was not so disproportionate to the offense as to be shocking to

our sense of fairness. Taking into account the serious nature of the misconduct

and substantial moral turpitude involved, coupled with the fact that the witness

tampering arose out of an unsuccessful attempt to conceal earlier misconduct

that took place shortly after Lalley became a police officer, we discern no basis

to overturn the Board's final decision. Moreover, the misconduct related to the

performance of his duties as a police officer, and the high standards expected of

police officers both on and off duty.

      Affirmed.




                                                                         A-5682-17T4
                                        18